                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


STEVEN RALSTON,                               )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )         No. 18-1185-JDT-cgc
                                              )
TAMARA FORD, ET AL.,                          )
                                              )
       Defendants.                            )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff Steven Ralston filed a pro se complaint under 42 U.S.C. § 1983. (ECF No.

1.) On June 4, 2019, the Court entered an order dismissing the complaint and granting

leave to file an amended complaint. (ECF No. 6.) The Court warned Ralston that if he

failed to file an amended complaint within twenty-one days, the Court would assess a strike

pursuant to 28 U.S.C. § 1915(g) and enter judgment. (Id. at PageID 27-28.)

       Ralston has not filed an amended complaint, and the time within which to do so has

expired. Therefore, judgment will be entered in accordance with the June 4, 2019, order

dismissing the complaint for failure to state a claim. Ralston is assessed his first strike

under § 1915(g). This strike shall take effect when judgment is entered. See Coleman v.

Tollefson, 135 S. Ct. 1759, 1763-64 (2015).
       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal in this matter by Ralston would not be taken in good faith.

       The Court also must address the assessment of the $505 appellate filing fee if

Ralston nevertheless appeals the dismissal of this case. A certification that an appeal is not

taken in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage

of the installment procedures contained in the Prison Litigation Reform Act (PLRA), 28

U.S.C. §§ 1915(a)-(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir.

1997), partially overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets

out specific procedures for implementing the PLRA. Ralston is instructed that if he files a

notice of appeal and wishes to take advantage of the installment procedures for paying the

appellate filing fee, he must comply with the procedures set out in the PLRA and McGore

by filing an updated in forma pauperis affidavit and a current, certified copy of his inmate

trust account for the six months immediately preceding the filing of the notice of appeal.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




                                              2
